DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dearing et al. (US 2015/0220879).  Regarding claims 1-7 and 9, Dearing discloses  a computer-implemented method comprising: accessing a configuration file for a facility having a plurality of workspace locations (212) and a plurality of readers each having a sensor (See para. 0045), the configuration file assigning each reader within the plurality of readers to a workspace location within the facility (see para. 088); receiving parcel tracking data comprising read events for a plurality of parcels being transported through the facility, each read event indicating a reader within the plurality of readers that captured the read event and a time the read event occurred (see para. 0088); utilizing the configuration file and the parcel tracking data, determining one or more locations for each parcel within the plurality of parcels, wherein each of the one or more locations is a workspace location at which that the parcel has been during transportation of the parcel through the facility (see para. 0088); and causing presentation of a graphical user interface on a user device based on the one or more locations determined for at least one parcel (see paras. 0062 and 0126).  The plurality of workspace locations comprise one or more start nodes (see para. 0089) for parcel transportation and one or more end nodes for parcel transportation (see para. 0089), wherein the one or more locations determined for the at least one parcel includes one start node, one end node, and at least one workspace location between the one start node and the one end node (see para. 0089).  The plurality of readers comprise one or more readers coupled to a static physical structure and one or more readers coupled to a wearable device (see para. 0045).  Each workspace location corresponds to at least part of a physical structure (see para. 0088).  the graphical user interface comprises a visual representation of each workspace location within the facility and indicates the one or more locations determined for the at least one parcel (see paras. 0088, 0062, and 0126).  Based on the one or more locations determined for each parcel, determining a volume of parcels that have been at each location within a period of time (see paras. 0116 and 0118), wherein the graphical user interface comprises one or more visual representations of the volume of parcels for each location within the period of time.  Determining the one or more locations for each parcel comprises determining a path for each parcel, the path for a particular parcel comprising a sequence of workspace locations through which the particular parcel was transported (see para. 0089).  Based on new parcel tracking data, updating the graphical user interface in real time to indicate an updated path for the at least one parcel represented in the graphical user interface (see para. 0089, 0062 and 0126).  Regarding claim 13, Dearing discloses A computerized system for tracking parcel locations within a facility, the computerized system comprising: a plurality of readers (see para. 0045) within the facility, each reader having a sensor configured to capture read events for a plurality of parcels being transported through a plurality of workspace locations within the facility; one or more processors (110, 210) communicatively coupled to the plurality of readers, the one or more processors configured to execute computer-usable instructions stored on one or more computer-storage media to perform operations comprising: accessing a configuration file for the facility, the configuration file assigning each reader within the plurality of readers to a workspace location within the plurality of workspace locations; receiving parcel tracking data comprising the read events, each read event indicating a reader within the plurality of readers that captured the read event and a time the read event occurred (see para. 0088); utilizing the configuration file and the parcel tracking data, determining one or more locations for at least one parcel, wherein each of the one or more locations is a workspace location at which that the parcel has been during transportation of the parcel through the facility (see paras. 0088 and 0089); and causing presentation of a graphical user interface on a user device based on the one or more locations determined for the at least one parcel, the graphical user interface generated to have one or more interface elements representing the one or more locations determined for the at least one parcel (see paras. 0062 and 0126).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dearing et al. (US 2015/0220879) in view of Butterwegge et al. (US 2021/0067914).  Dearing discloses A computerized system for tracking parcel locations within a facility, the computerized system comprising: a plurality of readers (see para. 0045) within the facility, each reader having a sensor configured to capture read events for a plurality of parcels being transported through a plurality of workspace locations within the facility; one or more processors (110, 210) communicatively coupled to the plurality of readers, the one or more processors configured to execute computer-usable instructions stored on one or more computer-storage media to perform operations comprising: accessing a configuration file for the facility, the configuration file assigning each reader within the plurality of readers to a workspace location within the plurality of workspace locations; receiving parcel tracking data comprising the read events, each read event indicating a reader within the plurality of readers that captured the read event and a time the read event occurred (see para. 0088); utilizing the configuration file and the parcel tracking data, determining one or more locations for at least one parcel, wherein each of the one or more locations is a workspace location at which that the parcel has been during transportation of the parcel through the facility (see paras. 0088 and 0089); and causing presentation of a graphical user interface on a user device based on the one or more locations determined for the at least one parcel, the graphical user interface generated to have one or more interface elements representing the one or more locations determined for the at least one parcel (see paras. 0062 and 0126).  Dearing discloses all the limitations of the claims, but it does not disclose that the graphical user interface comprises a map of the facility with the one or more locations determined for the at least one parcel are indicted on the map, wherein the one or more locations determined for the at least one parcel comprises a sequence of locations and wherein the map indicates the sequence of locations.  However, Butterwegge discloses a similar system which determines the location of a parcel in a facility which includes a  graphical user interface comprises a map of the facility with the one or more locations determined for the at least one parcel are indicted on the map (see para. 0202), wherein the one or more locations determined for the at least one parcel comprises a sequence of locations and wherein the map indicates the sequence of locations (see para. 0203) for the purpose of presenting the location information in a user friendly manner.  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have the graphical user interface comprise a map of the facility with the one or more locations determined for the at least one parcel are indicted on the map, wherein the one or more locations determined for the at least one parcel comprises a sequence of locations and wherein the map indicates the sequence of locations, as disclosed by Butterwegge, for the purpose of presenting the location information in a user friendly manner.
Allowable Subject Matter
Claims 17-20 are allowed.
Claims 8, 10-12, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Butterwegge (US 2021/0067914), cited above, is similar to the applicant’s invention, but utilizes Wi-Fi base stations to track parcels rather a plurality of readers, each reader assigned to a workspace location.  Bastian, II et al. (US 2019/0235092) discloses a similar method which, similar to Butterwegge, utilizes beacons to track parcels in a facility.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916. The examiner can normally be reached M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK H MACKEY/Primary Examiner, Art Unit 3653